 In the Matter of PROTECTIVE MOTOR SERVICE COMPANYandTWENTY-FIVE EMPLOYEESCase No. C-25ORDER SETTING ASIDE FINDINGS AND ORDERJuly 18,1938The Board having issued its findings and order in the above caseon April 28, 1936;1 and the Board having given notice that on thisdate, July 18, 1938, unless sufficient cause to the contrary shouldthen appear, it would vacate and set aside its findings and order;and no sufficient cause to the contrary appearing;IT ISHEREBY ORDEREDthat the findings and order in this case madeApril 28, 1936 be, and they hereby are, set aside; and that theBoard shall take such further proceedings herein as it may beadvised are necessary or desirable.8 N. L. R. B., No. 87.[SAME TITLE]ORDER SETTING ASIDE AMENDMENTS TO ORDERAugust 1, 1938The Board having issued its findings and order in the above-entitled case on April 28, 1936; and thereafter, on May 6, 1936,2and on June 9, 1937,3 respectively, the Board having made furtherand amended findings and orders in said case; and the Board, onJuly 18, 1938, upon notice duly given, having vacated and set asideits findings and order made April 28, 1936; and the Board havinggiven due notice that on this date, August 1, 1938, unless sufficientcause to the contrary should then appear, it would vacate and setaside the amendments to its said findings and order made on May6, 1936, and on June 9, 1937, respectively; and no sufficient cause tothe contrary appearing; and the Board desiring to take furtherproceedings in this matter;IT ISHEREBY ORDEREDthat the amendments to its said findings andorder made on May 6, 1936, and on June 9, 1937, respectively, beand they hereby are vacated and set aside; and that the Board shalltake such further proceedings herein as it may consider necessaryor desirable.1 1 N. L. R.B. 639.2 1 N. L. R.B. 639, 650.3 2 N. L. R B. 934.8 N. L. R. B., No. 87a.309